                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN
 ROBERT WENTWORTH,

                                                                           ORDER
        Plaintiff,
 v.
                                                                   Case No. 19-cv-514-jdp
 COLUMBIA COUNTY, ROGER BRANDNER,
 MICHAEL HAVERLEY, MARK SMIT, JORDAN
 HAUETER, DAVID CLARK, CORY MILLER, and
 ROBERT BECKER,

        Defendants.

       On August 1, 2019, counsel for defendant Robert Becker filed a suggestion of death

upon record as to defendant Becker pursuant to Federal Rule of Civil Procedure 25(a). As set

forth in Atkins v. City of Chicago, 547 F.3d 869, 870-74 (7th Cir. 2008), Rule 25 requires the

party filing the suggestion of death to both identify the proper party to be substituted and

serve that individual with the notice. Until proper service is effectuated, the 90-day deadline is

not triggered. Id. at 874 (“[N]othing will suffice to start the 90-day clock running except service

on whoever is identified as the decedent’s representative or successor.”). Counsel for defendant

Becker may have an opportunity to identify the proper party to be substituted and then to

serve the notice on that party. Once that occurs, plaintiff will have 90 days to file a motion for

substitution.

                                             ORDER

       IT IS ORDERED that counsel for defendant Robert Becker may have until, August

29, 2019, to serve the proper person with notice of death or show cause why they are unable

to do so. Once counsel files proof of service, plaintiff will have 90 days to file a motion for

substitution.


       Entered this 1st day of August, 2019.

                                             BY THE COURT:

                                             /s/
                                             PETER OPPENEER
                                             Magistrate Judge
